DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 5, 8-11, 14-17, amendment of claims 1-4, 6, 7, 12, 13, 18-20 and the addition of new claims 21-30, in the paper of 1/14/2022, is acknowledged.  Claims 1-4, 6, 7, 12, 13, 18-30 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of the following species from the following Species Groups,in the paper of 1/12/2022, is acknowledged. 
The elected species are as follows: 
Species Group 1:  :  Each additive listed in claim 1 is a distinct species (i.e. glutamate or salts thereof, poloxamer 188, histidine or salts thereof and polyvinyl sulfonic acid (PVSA) and each oligonucleotide Xl-X2-X3-X4-X5, X1-X2-X3-X4-X5-X6, Xl-X2-X3-X4-X5-X6-X7, X1-X2-X3-X4-X5-X6-X7-X8, Xl-X2- X3-X4-X5-X6-X7-X8-X9, X1-X2-X3-X4-X5-X6-X7-X8-X9-X10 (SEQ ID NO: 21), X1-X2-X3-X4- X5-X6-X7-X8-X9-X10-X11 (SEQ ID NO: 22), and X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12 (SEQ ID NO: 23)).
Applicants elect the combination of glutamate or salts thereof, poloxamer 188, polyvinyl sulfonic acid (PVSA) and random oligonucleotide hexamers .

Species Group 2:  Each additives, a)-o), listed in claim 2 is a distinct species (i.e. glutamate or salts thereof, poloxamer 188, histidine or salts thereof and polyvinyl sulfonic acid (PVSA)).
Applicants elect the subpart (o), glutamate or salts thereof, poloxamer 188, and polyvinyl sulfonic acid (PVSA).

Species Group 3:  Each of the specific oligonucleotide sequences listed in claim 9 a) through 9h) of i), ii), iii) and iv) is a distinct species. Applicants did NOT elect a species.

Species Group 4:  Each of the specific oligonucleotide contents listed in claim 10 is a distinct species (i.e. high GC and high AT).  Applicants did NOT elect a species.

Species Group 5:  Each of the specific oligonucleotide sequences listed in claim 15 a) through 15 h) of i), ii), iii) and iv) is a distinct species.  Applicants did NOT elect a species.

Species Group 6:  Each of the specific oligonucleotide contents listed in claim 16 is a distinct species (i.e. high GC and high AT).  Applicants did NOT elect a species.

Species Group 7:  Applicants elect the combination of dT7 and dS6.

Species Group 8:  Each of the specific RT inhibitors, heparin, formalin and tannic acid contents listed in claim 19 is a distinct species.  Applicants did NOT elect a species.  Applicants DID elect a reaction mixture in which does not contain heparin, formalin and/or tannic acid and applicants submit that claim 19 does not read on the elected species.

Claims 25-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the 
Applicants filing of three information disclosure statements on 7/31/2020, 10/26/2020 (two) are acknowledged.  Those references considered have been indicated as such.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a) one or more oligonucleotide is selected from”.  This should be “a) one or more oligonucleotide selected from”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 2-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30 dependent on) is indefinite in the newly added part a) to the previous now part b) in that it is unclear as 
Claim 1 (claims 2-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30 dependent on) is indefinite in the recitation “said one or more oligonucleotides being composed of random nucleotides and X being A, G, T or C” in that it is confusing and unclear as to exactly how applicants are trying to limit said one or more oligonucleotides.  It is suggested that an amendment such as “said one or more oligonucleotides of part b) are composed of random nucleotides selected from adenine (A), cytosine (C), guanine (G), and thymine (T)”.
	It is noted that newly amended claim 1 (and accordingly its dependent claims) is directed to a composition comprising a) one or more oligonucleotides from part a) or any combination thereof, and one or more additives selected from part b) which includes glutamate or salts thereof, poloxamer 188, histidine or salts thereof, polyvinyl sulfonic acid (PVSA) and each of the oligonucleotides selected listed in part b).  Thus two components, one from part a) and one from part b).
Claim 12 (claim 13 dependent from) recites the limitation "said one or more oligonucleotide containing one or more phosphorothioate bonds" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly amended claims 1 (2-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30 dependent from) are rejected under this statute on the bases that the claimed .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by President and Fellows of Harvard(herein after “Harvard”) (WO 2018/045181).
Harvard discloses a reaction mixture (In some embodiments, the present disclosure provides the method further comprising initiating an enzymatic reaction, Para. [00061) comprising a reverse transcriptase (wherein the enzymatic reaction comprises reverse transcription, Para. [0006].  In some embodiments, the enzyme further comprises a reverse transcriptase, Para. [0030] and one or more additive selected from glutamate or salts thereof, poloxamer 188, histidine or salts thereof and 
Regarding Claim 2, Harvard discloses wherein the additive is: a) glutamate or a salt thereof; b) histidine or a salt thereof; c) poloxamer 188; d) PVSA; e) glutamate or a salt thereof and histidine or a salt thereof; f) glutamate or a salt thereof and poloxamer 188; g) glutamate or a salt thereof and PVSA; h) histidine or a salt thereof and poloxamer 188; i) histidine or a salt thereof and PVSA; j) poloxamer 188 and PVSA; k) glutamate or a salt thereof, histidine or a salt thereof and poloxamer 188; I) glutamate or a salt thereof, histidine or a salt thereof and PVSA; m) histidine or a salt thereof, poloxamer 188 and PVSA; or n) glutamate or a salt thereof, histidine or a salt thereof, poloxamer 188 and PVSA; or o) glutamate or a salt thereof, poloxamer 188 and PVSA (In some embodiments, a crowding agent is included for enzyme-compatible enhancement of hybridization between the libraries of nucleic acid sequences and the 
Harvard discloses the reaction mixture of claim 1, wherein the additive is one or more oligonucleotides (In some embodiments, polymers can function as a crowding agent, and then be specifically degraded into small monomers and can be easily washed from the sample. The chemistry of passivation or degradation of the crowding agent needs to be orthogonal to nucleic acids, i.e., not degrading nucleic acids or rendering nucleic acids incompatible. Some of these functional groups include ... phosphorothioate linkages, which can be cleaved with silver ions, Para. [00125]. 
Regarding Claim 6, Harvard discloses the reaction mixture wherein said one or more oligonucleotides containing one or more phosphorothioate bonds at any position within said one or more oligonucleotide (In some embodiments, compounds that can function as crowding agents, but have some property of molecular programmability may be used .... In some embodiments, polymers can function as a crowding agent, and then be specifically degraded into small monomers and can be easily washed from the sample. The chemistry of passivation or degradation of the crowding agent needs to be orthogonal to nucleic acids, i.e., not degrading nucleic acids or rendering nucleic acids incompatible. Some of these functional groups include ... phosphorothioate linkages, which can be cleaved with silver ions, Para. [001251).
Regarding claim 7, Harvard discloses the reaction mixture of claim 6, said one or more oligonucleotides contain one or more phosphorothioate bond between the 
Harvard discloses the reaction mixture of claim 1, wherein said one or more oligonucleotides is a random sequence of nucleotides selected from A, G, T and C.  In various embodiments, the target molecule is a cDNA molecule synthesized from an RNA molecule in situ, wherein the cDNA molecule may be reverse transcribed using targeted RT primers, such as ... untargeted (random) RT primers, such as random hexamers, Para. (0095]; A nucleic acid may include one or more nucleotides selected from adenosine (A), cytosine (C), guanine (G), thymine (T), Para. [00591].
Thus claim(s) 1-4, 6-7, 12, 13, 18, 20, 21, 22, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by President and Fellows of Harvard(herein after “Harvard”) (WO 2018/045181).

Claim(s) 1, 3, 4, 6, 18, 20, 21, 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2017/0275685).
Hayashi et al. (US 2017/0275685) teach methods for amplifying a nucleic acid using RNA as a template.  Hayashi et al. teach as a part of the taught methods a composition comprising a reverse transcriptase, an oligo dT primer and a random primer (see Figure 3, claim 10 and supporting text paragraphs [0030] –[0031]).
Hayashi et al teach the above compositions in which the primer used in the present invention is composed of a deoxynucleotide and/or a ribonucleotide, and the present primer has a chain length capable of undergoing base pairing with a target nucleic acid under given conditions.  The chain length of such a primer is not particularly limited, and it is preferably 5 to 50 nucleotides, and more preferably 5 to 30 nucleotides.  As such primers, one or more of types of random primers, oligo dT primers or sequence-specific primers can be preferably used.  In the case of using a random primer, the length of the primer is preferably approximately 5 to 10 nucleotides, and more preferably approximately 6 to 8 nucleotides.  In the case of using an oligo dT primer, the length of the primer is preferably 10 to 50 nucleotides, and more preferably 15 to 30 nucleotides.  In the case of using a sequence-specific primer, the length of the primer is preferably 5 to 0 nucleotides, and more preferably 7 to 20 nucleotides [0065].
Thus claim(s) 1, 3, 4, 6, 18, 20, 21, 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2017/0275685).


Remarks
No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
2/23/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652